      Case: 4:20-cv-00038-JMV Doc #: 22 Filed: 03/26/21 1 of 5 PageID #: 507




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION



NARY MARTIN                                                                        PLAINTIFF

v.                                                CIVIL CASE NO.: 4:20-cv-38-DMB-JMV

ANDREW SAUL
COMMISSIONER OF SOCIAL SECURITY                                                 DEFENDANT


                                    FINAL JUDGMENT

       This cause is before the Court on Plaintiff’s complaint brought pursuant to 42 U.S.C.

§ 405(g), seeking judicial review of the partially favorable final decision of the Defendant,

Andrew M. Saul, Commissioner of Social Security (Commissioner), concerning Martin’s

claims for Disability Insurance Benefits and Supplemental Security Income under Titles II and

XVI of the Social Security Act (Act). 42 U.S.C. §§ 423(d), 1382(c). The parties have consented

to entry of final judgment by the United States Magistrate Judge under the provisions of 28

U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having reviewed the administrative record, the briefs of the parties, and the applicable law, and

having heard oral argument, finds as follows:

       Consistent with the Court’s ruling from the bench during a hearing held today, the

Commissioner’s residual functional capacity (“RFC”) determination is supported by

substantial evidence in the record, and the Administrative Law Judge (“ALJ”) committed no

legal error is declining to order a second consultive medical exam.
      Case: 4:20-cv-00038-JMV Doc #: 22 Filed: 03/26/21 2 of 5 PageID #: 508




                                          The RFC

         First, as the Commissioner points out, in arriving at the RFC, the ALJ discussed the

medical evidence to which Martin points in support of his appeal. For ex, the ALJ explained

that while Martin contends that the evidence establishes, he cannot stand and/or walk

“approximately 6 hours of an 8-hour workday,” as the full range of light work requires, no

physician has so opined. To the contrary, State agency physician, Louis Saddler, M.D.,

specifically concluded Martin could “stand and/or walk (with normal breaks) for a total of

[a]bout 6 hours in an 8-hour workday.” In addition, the ALJ explained that the objective

medical evidence arising after Martin’s consultative examination and Dr. Saddler’s evaluation

of the file is consistent with Dr. Saddler’s opinion, and Martin’s subjective complaints to the

contrary are not supported by the record evidence. Physical examinations, for example,

performed in October 2017, December 2017, and February 2018 revealed no back tenderness

and showed that Martin had normal range of motion and full motor strength in his extremities.

       Secondly, while Martin complains that breathing problems would restrict him to less

than a full range of light work, at his consultative examination in January 2017, he had a

negative chest x-ray and his lungs were clear. Consistent with the consultative examination

findings, a physical examination in October 2017 revealed that Martin’s lungs had equal breath

sounds bilaterally and were clear to auscultation and percussion. Further, Dr. Saddler opined

that Martin had no environmental limitations and could perform work at the light exertional

level. And, while Martin did exhibit past respiratory symptoms, including at hospital

presentations, non-medical evidence, as the Commissioner points out, appears to support the

description of the same as “intermittent and mild.” For example, Martin stated at his

                                              2
      Case: 4:20-cv-00038-JMV Doc #: 22 Filed: 03/26/21 3 of 5 PageID #: 509




consultative examination that he had breathing problems for more than 20 years prior, yet the

record reveals Martin worked in heavy and very heavy occupations within the last 15 years.

Also, the record shows that Martin continued to smoke up to a pack of cigarettes per day

through, at least, February 2018, and he never filled the prescription for albuterol given by the

emergency department physician during his February 2018 hospital visit.

       In short, a reasonable mind may find the record evidence adequate to support the ALJ’s

RFC assessment, and accordingly, the ALJ’s assessment is supported by substantial evidence.

                                 A Second Consultive Exam

       Martin argues that the ALJ reversibly erred when he declined to order a second

consultative examination after Dr. Callaghan, who performed an exam on Jan 27,2017, stated

Martin “would probably benefit from neck x-rays as well as low back and hip x-rays.” The

regulations, as the commissioner notes, however, require that the claimant submit medical

evidence establishing his impairments and his RFC. See 20 C.F.R. §§ 404.1512(a),

404.1545(a)(3), 416.912(a), 416.945(a)(3). If the claimant fails to produce evidence, the ALJ

is entitled to make a decision based on the information available, so long as his decision is an

informed decision based on sufficient facts. See 20 C.F.R. §§ 404.1516 416.916; Hernandez v.

Astrue, 269 F. App’x 511, 515 (5th Cir. 2008); Brock v. Chater, 84 F.3d 726, 728 (5th Cir.

1996); Anderson v. Sullivan, 887 F.2d 630, 634 (5th Cir. 1989). There is no burden on the

Commissioner to prove that a claimant’s alleged impairments or limitations are absent. See

Hames, 707 F.2d at 165. The law does not require a consultative examination at government

expense unless the record establishes that such an examination is necessary to enable the

administrative law judge to make the disability decision.” Gutierrez v. Barnhart, 2005 U.S.

                                               3
      Case: 4:20-cv-00038-JMV Doc #: 22 Filed: 03/26/21 4 of 5 PageID #: 510




App. LEXIS 17610, at *23 (5th Cir. 2005). Martin has not shown that the record was

insufficient for the ALJ to make an “informed decision based on sufficient facts,” or that a

second consultative examination was necessary to develop evidence that he was unable to

obtain.

          Indeed, Dr. Saddler reviewed Dr. Callaghan’s consultive report, including the comment

on which Martin’s argument hinges, and nevertheless concluded that Martin could perform a

full range of light work, and State agency physician Carol Kossman, M.D., also reviewed

Martin’s record, and on May 10, 2017, opined that another consultative examination was not

required, and that Dr. Saddler’s assessment was correct.

          In addition, Martin has not demonstrated he was prejudiced by the fact that the ALJ did

not obtain an additional consultative examination. See Carey v. Apfel, 230 F.3d 131, 142 (5th

Cir. 2000) (even if the claimant can establish some failure in the record development, courts

will not reverse the ALJ’s decision unless the claimant shows that he or she was prejudiced by

the ALJ’s failure). To establish prejudice under these circumstances, “a claimant must

demonstrate that he or she ‘could and would have adduced evidence that might have altered

the result.’” Id. Here, Martin has provided nothing beyond mere speculation that an additional

consultative examination might benefit his claim. In fact, while Martin sought access to

medical care during the time period at issue by seeking treatment for complaints of thumb pain

and breathing problems, he did not seek further care for his neck, low back, or hips.

                                           Conclusion

          Because a reasonable mind can accept the record evidence as adequate to support the

ALJ’s RFC assessment, the ALJ’s decision is supported by substantial evidence and no legal

                                                4
      Case: 4:20-cv-00038-JMV Doc #: 22 Filed: 03/26/21 5 of 5 PageID #: 511




error, prejudicial or otherwise, has been demonstrated. Accordingly, the Court will affirm the

ALJ’s determination that Martin was not disabled before May 30, 2018, but was disabled on

and after that date.


        SO ORDERED, this the 26th day of March, 2021.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE




                                              5
